DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-14 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2012/0076316 A1) in view of Sibbald (US 2010/0195842 A1).
Claim 1. An ear-mountable listening device (Zhu, Fig.14 and ¶0089, headphone 1408 with microphone array system 200), comprising: a circuit board (Zhu, Fig. 2 and ¶0093-¶0094, system 200 on circuit board); an array of microphones physically arranged around a perimeter of the circuit board to capture sounds from an environment (Zhu, Fig.14 and ¶0089, microphone array system 200; microphone array 201 with microphones 301; Fig.3, microphone array 201 with microphones 301), wherein each of the microphones of the array of microphones is configured to output one of a plurality of first audio signals that is representative of the sounds captured by a respective one of the microphones (Zhu, ¶0090); a speaker arranged to emit audio in response to a second audio signal (Zhu, Fig.14 and ¶0089, headphone/loudspeaker 1408); and electronics disposed on the circuit board and coupled to the array of microphones and the speaker (Zhu, Fig.14 and ¶0089, DSP 1403), the electronics including logic (Zhu, ¶0096, software instructions programmed on the DSP 1403) that when executed by the electronics causes the ear-mountable listening device to perform operations comprising: capturing the sounds with the array of microphones to generate the first audio signals; and generating the second audio signal that drives the speaker based upon one or more of the first audio signals (Zhu, ¶0089-¶0092).
Zhu teaches the claimed invention.
Zhu does no teach into an ear.
Sibbald teaches into an ear (Sibbald, ¶0012, directing sound energy into an ear of a listener, Fig.4 and ¶0052). The motivation to combination Sibbald with Zhu is for directing an acoustic signal to the auditory canal of the ear of the listener (Sibbald, ¶0012).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where into an ear as taught by Sibbald in Zhu for directing an acoustic signal to the auditory canal of the ear of the listener.



Claim 2, Zhu teaches the circuit board.
Zhu does no teach comprises an annular disk with a central hole and the speaker protrudes through the central hole.
Sibbald teaches comprises an annular disk with a central hole and the speaker protrudes through the central hole (Sibbald, Fig.4a-4C and ¶0052-¶0053). The motivation to combine Sibbald with Zhu is for isolation of the microphones acoustically form the loudspeaker (Sibbald, ¶0052).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where comprises an annular disk with a central hole and the speaker protrudes through the central hole as taught by Sibbald in Zhu for isolation of the microphones acoustically form the loudspeaker.
Claim 3, Zhu in view of Sibbald teaches wherein the array of microphones is arranged into a ring pattern extending around the circuit board (Zhu, Fig.3).

5.	Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2012/0076316 A1) in view of Sibbald (US 2010/0195842 A1) and further in view of Wang (US 2007/0223748 A1).
Claim 15, A modular ear-mountable listening system (Zhu, Fig.14 and ¶0089, headphone 1408 with microphone array system 200), comprising: an acoustic package including a speaker arranged to emit audio (Zhu, Fig.14 and ¶0089, headphone/speaker 1408); and an electronics package (Zhu, Fig. 2 and ¶0093-¶0094, system 200 with audio codec 1402 and DSP 1403) that couples to the acoustic package (Zhu, Fig.14), the electronics package including: a circuit board (Zhu, Fig. 2 and ¶0093-¶0094, system 200 on circuit board); an array of microphones physically arranged around a perimeter of the circuit board to capture sounds from an environment; and electronics disposed on the circuit board and coupled to the array of microphones and the speaker, the electronics configured to receive first audio signals from the array of microphones and generate a second audio signal based upon one or more of the first audio signals for driving the speaker (see rejection for claim 1).
Zhu teaches the claimed invention.
Zhu does not teach into an ear when the modular ear-mountable listening system is worn in the ear.
Sibbald teaches into an ear when the modular ear-mountable listening system is worn in the ear (Sibbald, ¶0012, directing sound energy into an ear of a listener, Fig.4 and ¶0052). The motivation to combination Sibbald with Zhu is for directing an acoustic signal to the auditory canal of the ear of the listener (Sibbald, ¶0012).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where into an ear when the modular ear-mountable listening system is worn in the ear as taught by Sibbald in Zhu for directing an acoustic signal to the auditory canal of the ear of the listener.
The combination of Zhu and Sibbald teaches an electronics package (Zhu, system 200 on circuit board) that couples to the acoustic package (Zhu, headphone 1408).
The combination of Zhu and Sibbald does not teach the circuit board removably couples to the headphone/speaker.
Wang teaches an earphone removably connected with an electric circuit board (Wang, ¶0006). The motivation to combine Wang with Zhu and Sibbald is for providing a push button circuit board for quick connect and disconnect (Wang, ¶0006).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where an electronics package removably couples to the acoustic package as taught by Wang in Zhu and Sibbald for providing a push button circuit board for quick connect and disconnect.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 13, 2022
/SIMON KING/Primary Examiner, Art Unit 2653